DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Preliminary Amendment filed on 11/08/21.   Accordingly, claims 28-47 are currently pending; and claims 1-27 are canceled.
Claim Objections
Claims 31 and 38 are objected to because of the following reasons.
-Claim 31 recites the limitation “The apparatus of claim 28, wherein a one-bit indicator is used to indicate whether transmission beams of the set of transmission beams reported by the UE at different reporting instances can be received simultaneously by the UE”.  It is unclear on whether using the “one-bit indicator” (referred to the recited “a one-bit indicator is used”)  is performed by the “apparatus”.
-Claim 38 recites the limitation “The method of claim 35, wherein a one-bit indicator is used to indicate whether transmission beams of the set of transmission beams reported by the UE at different reporting instances can be received simultaneously by the UE”.  It is unclear on whether using the “one-bit indicator” (referred to the recited “a one-bit indicator is used”)  is performed by the “method”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,139,878. 
-Regarding claim 28, claims 1-20 of U.S. Patent No. 11,139,878 teaches an apparatus, wherein the apparatus is a serving base station (“base station”, col. 24, line 17) of a UE (“UE”, col. 24, line 11)  (see claim 12 of U.S. Patent No. 11,139,878) wherein the apparatus (see claim 17 of U.S. Patent No. 11,139,878) configurable of comprising: a memory interface “memory interface”; and a processor “processor” in communication with the memory interface, wherein the processor is configured to: 
inherently/necessarily transmit, by a transmission reception point (TRP) (being the apparatus as the serving base station of the UE), a set of transmission beams (“multiple downlink beams”, col. 24, line 58 or “plurality of transmission beams”, col. 25, lines 1-2)) as its downlink signals to the UE ; and 
receive, by the TRP, reporting (“report information for the multiple downlink beams”, col. 24, lines 60-61) from the UE (referred to “UE”, 24, line 55) based on the transmitted set of transmission beams including at least one of group-based beam reporting (“group-based beam reporting”, col. 24, line 57), or non-group based reporting (“non-group based reporting”, col. 24, lines 66-67),
 wherein for group-based beam reporting, report information includes a group of beams of the set of transmission beams (being the set of transmission beam)  that can be received simultaneously by the UE, (see col. 24, lines 60-66),
wherein for non- group based reporting, the report information includes respective layer 1 reference signal received power (L1-RSRP) information of a plurality of beams of the set of transmission beams, and wherein the plurality of the set of transmission beams are based on channel state information- reference signals (CSI-RSs)  “CSI-RSs” quasi-collocated with respective beams associated with synchronization signal blocks (SSBs) “SSBs”, (see col. 24, line 66 to col. 25, line 5).
-Regarding claim 29, as for claim 28, claims 1-20 of U.S. Patent No. 11,139,878 teaches that the TRP is the base station of the UE, or namely the TRP is associated with the base station, (the considered here equivalent with the limitation “next generation nodeB (gNB)”).
-Regarding claim 30, claims 1-20 of U.S. Patent No. 11,139,878 teaches that different transmission beams of the set of transmission beams are simultaneously received by different antenna panels of the UE (see claim 18 of U.S. Patent No. 11,139,878).
-Regarding claim 31, claims 1-20 of U.S. Patent No. 11,139,878 teaches that a one-bit indicator can be used to indicate whether transmission beams of the set of transmission beams reported by the UE at different reporting instances can be received simultaneously by the UE (see claim 6 of U.S. Patent No. 11,139,878).
-Regarding claim 32, claims 1-20 of U.S. Patent No. 11,139,878 teaches that for non-group based reporting, a relationship between two reporting instances is pre-defined, configured by higher layer signaling or downlink control information (DCI), or reported by the UE with an explicit indicator (see claim 20 of U.S. Patent No. 11,139,878).
-Regarding claim 33, claims 1-20 of U.S. Patent No. 11,139,878 teaches that the set of transmission beams (referred to “plurality of transmission beams”, col. 25, lines 1-2) is based on one or more CSI-RS resource sets (“CSI-RSs”, col. 25, line 3) since the one or more CSI-RS resource sets are contained in the set of transmission beams (see col. 25, lines 2-5).
-Regarding claim 34, claims 1-20 of U.S. Patent No. 11,139,878 teaches that the set of transmission beams (referred to “plurality of transmission beams”, col. 25, lines 1-2) is associated with one or more SSBs see col. 25, lines 2-5).
-Regarding claim 35, claims 1-20 of U.S. Patent No. 11,139,878 teaches a method, performed by a base station (“base station”, col. 24, line 17) of a UE (“UE”, col. 24, line 11) , the method (see claim 17 of U.S. Patent No. 11,139,878) configurable of comprising:
a transmission reception point (TRP) (being the base station), 
inherently/necessarily transmitting a set of transmission beams (“multiple downlink beams”, col. 24, line 58 or “plurality of transmission beams”, col. 25, lines 1-2)) as its downlink signals to the UE ; and 
receiving reporting (“report information for the multiple downlink beams”, col. 24, lines 60-61) from the UE (referred to “UE”, 24, line 55) based on the transmitted set of transmission beams including at least one of group-based beam reporting (“group-based beam reporting”, col. 24, line 57), or non-group based reporting (“non-group based reporting”, col. 24, lines 66-67),
 wherein for group-based beam reporting, report information includes a group of beams of the set of transmission beams (being the set of transmission beam)  that can be received simultaneously by the UE, (see col. 24, lines 60-66),
wherein for non- group based reporting, the report information includes respective layer 1 reference signal received power (L1-RSRP) information of a plurality of beams of the set of transmission beams, and wherein the plurality of the set of transmission beams are based on channel state information- reference signals (CSI-RSs)  “CSI-RSs” quasi-collocated with respective beams associated with synchronization signal blocks (SSBs) “SSBs”, (see col. 24, line 66 to col. 25, line 5).
-Claim 36 is rejected with similar reasons for claim 29.
-Claim 37 is rejected with similar reasons for claim 30.
-Claim 38 is rejected with similar reasons for claim 31.
-Claim 39 is rejected with similar reasons for claim 32.
-Claim 40 is rejected with similar reasons for claim 33.
-Claim 41 is rejected with similar reasons for claim 34.
-Regarding claim 42, claims 1-20 of U.S. Patent No. 11,139,878 teaches a method, performed by a UE (“UE”, col. 24, line 11), the method (see claim 11 of U.S. Patent No. 11,139,878) configurable of comprising: the  equipment (UE) 
inherently/necessarily receiving, from a transmission reception point (TRP) (being its serving base station (“base station”, col. 24, line 17), a set of transmission beams (“multiple downlink beams”, col. 34, line 58) or “plurality of transmission beams”, col. 24, line 30); and 
transmitting, to the TRP, reporting based on the transmitted set of transmission beams including group-based beam reporting (“group-based beam reporting”, col. 24, line 18) or non-group based reporting (“non-group based reporting”, col. 24, lines 18-19), (see col. 24, lines 22-33),
wherein for group-based beam reporting, report information includes a group of beams of the set of transmission beams (being the set of transmission beam)  that can be received simultaneously by the UE, (see col. 24, lines 60-66),
wherein for non- group based reporting, the report information includes respective layer 1 reference signal received power (L1-RSRP) information of a plurality of beams of the set of transmission beams, and wherein the plurality of the set of transmission beams are based on channel state information- reference signals (CSI-RSs)  “CSI-RSs” quasi-collocated with respective beams associated with synchronization signal blocks (SSBs) “SSBs”, (see col. 24, line 66 to col. 25, line 5).
-Claim 43 is rejected with similar reasons for claim 29.
-Claim 44 is rejected with similar reasons for claim 30.
-Claim 45 is rejected with similar reasons for claim 32.
-Claim 46 is rejected with similar reasons for claim 33
-Claim 47 is rejected with similar reasons for claim 34.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-33, 35-40 and 42-46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan et al (2020/0059290), previously-cited.
-Regarding claim 28, Pan et al  teaches an apparatus being a base station (“gnB”/”TRP”, [0098]), the apparatus comprising: a memory interface “computer-readable medium”; and a processor “processor” in communication with the memory interface (see [0275]), wherein the processor is configured to: 
transmit, by a transmission reception point (TRP) (being the apparatus), a set of transmission beams (comprising “representative beams” and “additional beam”s) (see [0098]); and 
receive, by the TRP, reporting from a user equipment (UE) (“WTRU”, [0098]) based on the transmitted set of transmission beams including group-based beam reporting (“group-based report”, [0198]), wherein for group-based beam reporting, report information includes a group of beams of the set of transmission beams (referred to beam indexes “beam index”s, [0198]) of transmission beams from the apparatus) that can be received simultaneously by the UE, (see [0098, 0198, 0219-0221]). 
-Regarding claim 29, as for claim 28, Pan et al  teaches that the TRP is the base station , or namely is associated with the base station, (which is considered here equivalent with the limitation “next generation nodeB”).
-Regarding claim 30, Pan et al  teaches that the UE can comprise an antenna group (“WTRU antenna group”, [0250])  comprising different UE antenna panels (“antenna panels”, [0250])  for forming a receive beam set (“WTRU Rx beam set”, [0246])  in simultaneously receiving different beams of the multiple downlink beams, (see [0246, 0250]); or in another word, different transmission beams of the set of transmission beams can be simultaneously received by different antenna panels (“antenna panels”, [0250])  of the UE.
-Regarding claim 31, as for claim 28, Pan et al  teaches the  apparatus, as claimed.
Note that the limitation “wherein a one-bit indicator is used to indicate whether transmission beams of the set of transmission beams reported by the UE at different reporting instances can be received simultaneously by the UE” is not given patentable weight over the apparatus of Pan et al because the limitation is merely to specify an intended use of a certain “one-bit indicator” and does not further structurally limit the claimed “apparatus” that Pan et al  anticipated.
-Regarding claim 32, as for claim 28, Pan et al  teaches the  apparatus, as claimed.
Note that the limitation “wherein, for non-group based reporting, a relationship between two reporting instances is pre-defined, configured by higher layer signaling or downlink control information (DCI), or reported by the UE with an explicit indicator” is not given patentable weight over the apparatus of Pan et al  because Pan et al  teaches all limitations required for an embodiment recited in claim 28, which claim 32 depends on, the embodiment involved with a group-based beam reporting “group-based beam reporting” recited in claim 28 while the limitation is to further specify another embodiment of claim 28 involved with a non-group based reporting “non-group based reporting” recited in claim 28, wherein the embodiment is not relied on the limitation, but able to stand alone.
-Regarding claim 33, Pan et al  teaches that the set of transmission beams is based on one or more CSI-RS resource sets (“CSI-RS”s, [0230]) since the one or more CSI-RS resource sets are contained in the set of transmission beams (see [0230, 0231]).
-Regarding claim 35, Pan et al  teaches a method, comprising: a transmission reception point (TRP) being a base station (“gnB”/”TRP”, [0098]), 
transmitting a set of transmission beams (comprising “representative beams” and “additional beam”s) (see [0098]); and 
receiving reporting from a user equipment (UE) (“WTRU”, [0098]) based on the transmitted set of transmission beams including group-based beam reporting (“group-based report”, [0198]), wherein for group-based beam reporting, report information includes a group of beams of the set of transmission beams (referred to beam indexes “beam index”s, [0198]) of transmission beams from the apparatus) that can be received simultaneously by the UE, (see [0098, 0198, 0219-0221]). 
-Claim 36 is rejected with similar reasons for claim 29.
-Claim 37 is rejected with similar reasons for claim 30.
-Regarding claim 38, as for claim 25, Pan et al  teaches the  method, as claimed.
Note that the limitation “wherein a one-bit indicator is used to indicate whether transmission beams of the set of transmission beams reported by the UE at different reporting instances can be received simultaneously by the UE” is not given patentable weight over the method of Pan et al because the limitation is merely to specify an intended use of a certain “one-bit indicator” and does not further limit the claimed method that Pan et al  anticipated.
-Regarding claim 39, as for claim 35, Pan et al  teaches the  method, as claimed.
Note that the limitation “wherein, for non-group based reporting, a relationship between two reporting instances is pre-defined, configured by higher layer signaling or downlink control information (DCI), or reported by the UE with an explicit indicator” is not given patentable weight over the method of Pan et al  because Pan et al  teaches all limitations required for an embodiment recited in claim 35, which claim 39 depends on, the embodiment involved with a group-based beam reporting “group-based beam reporting” recited in claim 35 while the limitation is to further specify another embodiment of claim 35 involved with a non-group based reporting “non-group based reporting” recited in claim 35, wherein the embodiment is not relied on the limitation, but able to stand alone.
-Claim 40 is rejected with similar reasons for claim 33.
-Regarding claim 42, Pan et al  teaches a method, comprising: a user equipment (UE) (“WTRU”, [0098]),
receiving, from a transmission reception point (TRP) being a base station (“gnB”/”TRP”, [0098]), a set of transmission beams (comprising “representative beams” and “additional beam”s) (see [0098]); and 
transmitting, to the TRP, reporting based on the transmitted set of transmission beams including group-based beam reporting (“group-based report”, [0198]), wherein for group-based beam reporting, report information includes a group of beams (referred to beam indexes “beam index”s, [0198]) of the set of transmission beams that can be received simultaneously by the UE, (see [0098, 0198, 0219-0221]).
-Claim 43 is rejected with similar reasons for claim 29.
-Claim 44 is rejected with similar reasons for claim 30.
-Regarding claim 45, as for claim 42, Pan et al  teaches the method, as claimed.
Note that the limitation “wherein, for non-group based reporting, a relationship between two reporting instances is pre-defined, configured by higher layer signaling or downlink control information (DCI), or reported by the UE with an explicit indicator” is not given patentable weight over the method of Pan et al  because Pan et al  teaches all limitations required for an embodiment recited in claim 42, which claim 45 depends on, the embodiment involved with a group-based beam reporting “group-based beam reporting” recited in claim 42 while the limitation is to further specify another embodiment of claim 42 involved with a non-group based reporting “non-group based reporting” recited in claim 42, wherein the embodiment is not relied on the limitation, but able to stand alone.
-Claim 46 is rejected with similar reasons for claim 33.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 41 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al  in view of Davydov et al (2019/0305838).
-Regarding claim 34, Pan et al  teaches that each beams in the set of transmission beams is associated with a subframe (Subframe) for reception at the apparatus (see figure 13, and [0187, 0188])), and  the report information comprises measurement results “measurement results” that each measurement result is associated with a beam reference signal “beam reference signal” wherein a beam reference signal can be a synchronization signal block “synchronization signal block”,  (see [0230]).
Pan et al  does not clearly teach whether the set of transmission beams is associated with one or more synchronization signal blocks (SSBs), as claimed.
In analogous art, Davydov et al  teaches that a synchronization signal block, e.g., “PSS”, can be included within a subframe “subframe” for beam measurement, (see [0072]).
For applications, since Pan et al  does not teach in detail on how such the synchronization signal block (“synchronization signal block”,  [0230]) (SSB) is formed/provided, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Pan et al, as taught by Davydov et al,   in such a way that the set of transmission beams would be associated with one or more SSBs in a manner that the subframe, with which a respective beam of in the set of transmission beams is associated, would comprise a SSB so that the apparatus would obtain the SSB  from the subframe for measuring the respective beam of the multiple downlink beams.
-Claim 41 is rejected with similar reasons for claim 34, as being unpatentable over Pan et al  in view of Davydov et al.
-Claim 47 is rejected with similar reasons for claim 34, as being unpatentable over Pan et al  in view of Davydov et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632